UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 13-7437


DONTAY MARKEITH WELLS,

                     Plaintiff – Appellant,

          v.

D. FALLEN, Ass Warden sued in official and personal
capacity; C. COLLIE, Captain sued in official and personal
capacity; K. VINING, SIS Captain sued in official and
personal capacity; B. FINNERTY, Lieutenant sued in official
and personal capacity; C. HAMER, Mailroom Official sued in
official and personal capacity; N. DIAL, Mailroom Official
sued in official and personal capacity; S. HACKENBURG,
Mailroom Official sued in official and personal capacity;
S. TAYLOR, Mailroom Official sued in official and personal
capacity; J. BRYANT, Unit Counselor sued in official and
personal capacity; UNIT MANAGER KOGER, sued in official and
personal capacity; DOCTOR ROSARIO, HSA sued in official and
personal capacity; DOCTOR GUEVARA, AHSA sued in official
and personal capacity; DOCTOR SAHA, MLP sued in official
and personal capacity; DOCTOR LOPEZ, sued in official and
personal capacity; JOAN TAPPER, Nurse sued in official and
personal capacity; RICHARD VALEZ, Nurse sued in official
and personal capacity; N. CLEM, Nurse sued in official and
personal capacity; L. RYAN, Nurse sued in official and
personal capacity; V. SMITH, Nurse sued in official and
personal capacity; AMY BOAKE, Nurse sued in official and
personal capacity; MRS. TURNER, Food Service Administrator
sued in official capacity; J. KAPRAL, Officer sued in
official and personal capacity; J. DUMAIS, Officer sued in
official and personal capacity; J. FORD, Officer sued in
official and personal capacity; OFFICER SALMON, sued in
official and personal capacity; OFFICER BILLINGS, sued in
official and personal capacity; OFFICER COLEMAN, sued in
official and personal capacity; OFFICER TUCKER, sued in
official and personal capacity; OFFICER SIMPKINS, sued in
official and personal capacity; Y. GORDON, Officer sued in
official and personal capacity; OFFICER BARTON, sued in
official and personal capacity; OFFICER BURKETT, sued in
official and personal capacity; J. HARRIOT, Officer sued in
official and personal capacity; S. HOWARD, Officer sued in
official and personal capacity; OFFICER TOILBERT, sued in
official and personal capacity; C. ROUSE, Officer sued in
official and personal capacity; OFFICER PEAY, sued in
official and personal capacity; J. GREEN, Officer sued in
official and personal capacity; OFFICER MUNSON, sued in
official and personal capacity; OFFICER MARTINEZ, sued in
official and personal capacity; OFFICER EVANS, sued in
official and personal capacity; OFFICER STRICKLAND, sued in
official and personal capacity; OFFICER RANDOLPH, sued in
official and personal capacity; LIEUTENANT HOLLET, sued in
official and personal capacity; WARDEN ACOSTA, Ass sued in
official and personal capacity; DOCTOR BLOCKER, Clinical
Director sued in official and personal capacity; LIEUTENANT
BRYANT, sued in official and personal capacity; LIEUTENANT
THOMPSON,   sued   in   official   and    personal   capacity;
LIEUTENANT JOHNSON, sued in official and personal capacity;
LIEUTENANT   SANTIAGO,   sued   in  official     and  personal
capacity; LIEUTENANT LEWIS, sued in official and personal
capacity;   LIEUTENANT-OFFICER   BROADWATER,    ACT  sued   in
official and personal capacity; LIEUTENANT OLIVER, sued in
official and personal capacity; LIEUTENANT BURGESS, sued in
official capacity; RAYMOND KELSO, Disciplinary Hearing
Officer sued in official and personal capacity; S. LATHROP,
Mailroom Unit Manager sued in official and personal
capacity;   GRIEVANCE   COORDINATOR    MACKLEBURG,   sued   in
official and personal capacity; NURSE ROGERS, sued in
official and personal capacity; OFFICER REESE, sued in
official and personal capacity; LIEUTENANT CLARK, sued in
official and personal capacity,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Cameron McGowan Currie, Senior
District Judge. (0:12-cv-00304-CMC)


Submitted:   November 21, 2013         Decided:   November 26, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


                                 2
Affirmed by unpublished per curiam opinion.


Dontay Markeith Wells, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

               Dontay   Markeith   Wells     appeals   the   district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Wells v. Fallen, No. 0:12-cv-00304-CMC (D.S.C.

Aug. 26, 2013).          We dispense with oral argument because the

facts    and    legal   contentions    are    adequately     presented    in   the

materials      before   this   court   and    argument   would   not     aid   the

decisional process.



                                                                         AFFIRMED




                                        4